Allowable Subject Matter
Claims 1, 3-4, 7-8, 10, 16-18, 20-21, 25, 30, 37-38, 40, 42, 53, and 55 are allowed.

The following is an examiner’s statement of reasons for allowance: Claim 1 introduces a method for deploying a fluid in a well. The claim introduces “sealing the container at the surface, at least a portion of the container being at least one of being evacuated and having at least 85 vol% gas”. Though the teachings of Harfoushian (US Publication 2016/0168985 A1; herein “Harfoushian”) disclose a similar apparatus which controls fluid flow within an apparatus in the borehole, the reference either singularly or in combination thereof, does not teach, nor would be obvious to modify the reference to meet the limitations, as such a modification would require an improper reliance on hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 9:00AM-5:00PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL GIRISH PATEL/Patent Examiner, Art Unit 3676                                                                                                                                                                                                        

/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676